     PHILLIP A. TALBERT
 1
     Acting United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CSBN 258258
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (510) 970-4814
 7          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 8   Attorneys for Defendant
 9                                   UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11                                         FRESNO DIVISION

12
                                                    )       Case No. 1:20-cv-01128-SKO
13   CARRIE ANN MARQUEZ,                            )
                                                    )       STIPULATION TO VOLUNTARY
14                    Plaintiff,                    )       REMAND PURSUANT TO SENTENCE
                                                    )       FOUR OF 42 U.S.C. § 405(g) AND TO
15           v.                                     )       ENTRY OF JUDGMENT; ORDER
                                                    )
16                                                  )       (Doc. 19)
     ANDREW SAUL,                                   )
17   Commissioner of Social Security,               )
                                                    )
18                                                  )
                      Defendant.
19
20
              IT IS STIPULATED by and between Plaintiff (“Plaintiff”) and Defendant Andrew Saul,
21
     Commissioner of Social Security (“Defendant”), through their undersigned counsel of record,
22
     that the Court will vacate the prior decision of the administrative law judge (ALJ) and remand
23
     for a new decision pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C. § 405(g),
24
     sentence four.
25
             Upon remand, the Appeals Council will direct the Administrative Law Judge to provide
26
     the claimant an opportunity for a new hearing; re-evaluate the opinion evidence; re-evaluate the
27
     claimant’s alleged symptoms; re-evaluate the claimant’s residual functional capacity; and, obtain
28


     Stip. for Remand; 1:20-cv-01128-SKO                1
 1   supplemental evidence from a vocational expert to clarify the effect of the assessed limitations
 2   on the claimant’s occupational base.
 3
                                                  Respectfully submitted,
 4
 5   Dated: June 7, 2021                          /s/ Jonathan O. Pena*
                                                  (*as authorized via e-mail on June 7, 2021)
 6                                                JONATHAN O. PENA
                                                  Attorney for Plaintiff
 7
 8   Dated: June 7, 2021                          PHILLIP A. TALBERT
                                                  Acting United States Attorney
 9                                                DEBORAH LEE STACHEL
10                                                Regional Chief Counsel, Region IX
                                                  Social Security Administration
11
                                            By:   /s/ Ellinor R. Coder
12                                                ELLINOR R. CODER
13                                                Special Assistant U.S. Attorney
                                                  Attorneys for Defendant
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. for Remand; 1:20-cv-01128-SKO             2
                                                ORDER
 1
 2         Based upon the parties’ above Stipulation to Voluntary Remand Pursuant to Sentence Four
 3   of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation to Remand”) (Doc. 19), and for cause
 4   shown, IT IS HEREBY ORDERED that the above-captioned action is REMANDED to the
 5   Commissioner of Social Security for further proceedings consistent with the terms of the
 6   Stipulation to Remand.
 7         The Clerk of the Court is hereby DIRECTED to: (1) enter judgment in favor of Plaintiff
 8   Carrie Ann Marquez and against Defendant Andrew Saul, Commissioner of Social Security; and
 9   (2) administratively close this file.
10
11   IT IS SO ORDERED.

12
     Dated:      June 8, 2021                                   /s/   Sheila K. Oberto            .
13                                                      UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. for Remand; 1:20-cv-01128-SKO            3
